Citation Nr: 1513241	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1958.  He died in February 2012, and the appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes copies of the Veteran's death certificate, the appellant's claim, the August 2012 decision on appeal, notice of disagreement, and VA treatment records that were reviewed by the Agency of Original Jurisdiction (AOJ) and the Board. 


FINDINGS OF FACT

1.  The Veteran died of a nonservice-connected disability at home in February 2012. 

2.  The Veteran was not in receipt of pension or compensation benefits, and there was no original or reopened claim pending for such benefits at the time of his death. 

3.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.

4.  The Veteran's body was not unclaimed.
 
5.  The Veteran was not buried in a national or state-owned cemetery, and he was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty.


CONCLUSION OF LAW

The criteria for entitlement to burial, plot, or interment benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2014); 38 C.F.R. § 3.1600, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the issue on appeal, because the law as applied to undisputed facts is dispositive, additional factual development would have no bearing on the ultimate outcome.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation rather than consideration of the factual evidence.  Accordingly, the VCAA can have no effect on this appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

Furthermore, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will also discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R § 3.159(d).  It is clear that the appellant takes issue with the laws and regulations as currently in effect; however, the Board can ascertain no material dispute as to the underlying facts to be applied under current law and can ascertain no potential avenue of notice or development that would raise a reasonable possibility of substantiating the claim.


II.  Burial Benefits/Plot or Interment Allowance

The appellant has claimed entitlement to reimbursement of burial expenses for her father's nonservice-connected death.  The Veteran's death certificate indicates that he died in February 2012 at home.  He was buried at St. Louis [redacted] in New Orleans, Louisiana.  

The appellant filed her claim with VA in June 2012.  Data from VA and the Veteran's claims file indicates that he was not service-connected for any disability at the time of his death.  A claims file was established for him in 1971.  In 1999, he filed claims of entitlement to service connection for pneumonia, hypertension, and blood problems due to shots he received during service.  The claims were denied in a January 2000 and August 2000 rating decisions.  He received notice of the decisions and his appellate rights, but he did not appeal.  No additional claims for compensation or pension were received during his lifetime.

Applications for burial benefits must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304.  In this case, the appellant, who is the Veteran's daughter, submitted an application for burial benefits in June 2012, which is well within the two-year time period.  Thus, the claim was timely filed. 

As noted, at the time of his death, the Veteran was not in receipt of VA compensation or pension and did not have any service-connected disabilities.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disorder.  Accordingly, the question at issue is whether the appellant is eligible for benefits on a nonservice-connected basis. 

A survivor can qualify for reimbursement of burial expenses for the nonservice-connected death of a veteran if:

(1) At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death . . . ; or

(3) The deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines, (i) [t]hat there is no next of kin or other person claiming the body of the deceased veteran, and (ii) [t]hat there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses[.]

38 C.F.R. § 3.1600(b) (2014); see also 38 U.S.C.A. § 2302(a). 

The Board finds that nonservice-connected burial benefits are not warranted.  As an initial matter, the evidence does not indicate that the Veteran was in receipt of any compensation or pension.  The evidence also does not indicate that the Veteran had an original or reopened claim that was pending at the time of his death.  Additionally, although he was a veteran of the Korean War, it has not been shown or contended that there is no next of kin or other person claiming the body of the deceased veteran and that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses, such that the provisions of 38 C.F.R. § 3.1600(b)(3) would apply. 

Burial benefits may also be paid "[i]f a person dies from non-service-connected causes while properly hospitalized by VA."  38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the U.S.; or admission (transfer) to a state nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  Id.  Here, it is documented, and there is no dispute that the Veteran died at home.  Thus, there is no indication or contention that the criteria of 3.1600(c) are met. 

The Board has also considered whether the appellant is entitled to a plot or interment allowance under 38 U.S.C.A. § 2303.  The Board notes that the provisions of 38 C.F.R. § 3.1600(f) were amended in April 2006.  71 Fed. Reg. 44915, 44919-20 (Aug. 8, 2006).  The current provision states that, for claims filed on or after December 16, 2003, a plot or interment allowance is payable to the person or entity who incurred the expenses in an amount not to exceed the amount specified in 38 U.S.C.A. § 2303(b) (or if the entitlement is under § 3.40(c) or (d), an amount computed in accordance with the provisions of § 3.40(c)) if the following conditions are met:

(i) The deceased veteran is eligible for burial in a national cemetery; (ii) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; (iii) The applicable further provisions of this section and §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600(f)(1) (2014). 

This regulation must be considered in context with the basic eligibility requirements for payment for a plot or interment allowance that are set forth in the governing statute, as set forth at 38 U.S.C.A. § 2303, the law under which 38 C.F.R. § 3.1006(f) is authorized.  The provisions of 38 U.S.C.A. § 2303 provide for payment for plot or interment in only two situations.  The first is when a veteran dies in:

(A) a facility of the Department (as defined in section 1701(3) of this title) to which the deceased was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or

(B) an institution at which the deceased veteran was, at the time of death, receiving (i) hospital care in accordance with section 1703 of this title; (ii) nursing home care under section 1720 of this title; or (iii) nursing home care for which payments are made under section 1741 of this title.  38 U.S.C.A. § 2303(a).  The second situation is in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the U.S. (1) if such veteran is buried in a cemetery, or a section of a cemetery, that is owned by a State or by an agency or political subdivision of a state, and (2) if such veteran is eligible for a burial allowance under 38 U.S.C.A. § 2302 or under 38 U.S.C.A. § 2303(a) above, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in line of duty, and such veteran is buried in a cemetery, or a section of a cemetery, other than a state-owned cemetery.  38 U.S.C.A. § 2303(b).

In this case, the Board finds that the criteria for a plot or interment allowance are not met because the Veteran did not die in a Department facility or institution as set forth in 38 U.S.C.A. § 2303(a)(2); was not buried in a state or national cemetery as set forth in 38 U.S.C.A. § 2303(b)(1); and was not otherwise discharged from service for a disability incurred in or aggravated in the line of duty as set forth in 38 U.S.C.A. § 2303(b)(2).  As described above, the evidence of record demonstrates that the Veteran's death is nonservice-connected, and funeral services were performed and held at private facilities.  Accordingly, the Veteran did not meet any of the statutory criteria that would entitle the appellant to a plot or interment allowance under 38 U.S.C.A. § 2303 and 38 C.F.R. § 3.1600(f). 

For all of the above reasons, the Board concludes that the eligibility requirements for nonservice-connected burial benefits, to include a plot or interment allowance, have not been met.  Therefore, the appellant's claim must be denied.

Although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant the benefits sought on appeal.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 


ORDER

The criteria for entitlement to burial, plot, or interment benefits have not been met.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


